
	
		II
		112th CONGRESS
		2d Session
		S. 2092
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Manchin (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  provide conscience protections for individuals and
		  organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Religious Freedom Protection Act
			 of 2012.
		2.FindingsCongress finds that—
			(1)religious freedom
			 and liberty of conscience are inalienable rights enshrined in the Declaration
			 of Independence and the First Amendment to the United States
			 Constitution;
			(2)on August 1,
			 2011, the Department of Health and Human Services issued a mandate requiring
			 individual and group health plans to cover sterilization and all Food and Drug
			 Administration approved contraceptives, including drugs that could be used to
			 induce abortions;
			(3)the mandate’s
			 exemption for religious employers is unprecedented in Federal
			 law and excludes thousands of religious organizations, including religiously
			 affiliated charities, health care providers, and schools; and
			(4)despite receiving
			 thousands of comments protesting the extremely narrow exemption, the Department
			 of Health and Human Services nonetheless announced on January 20, 2012, that it
			 would not broaden the exemption but would instead give religious institutions
			 an additional year to adapt their consciences to the
			 mandate.
			3.Amendment to the
			 Public Health Service Act
			(a)In
			 generalSection 2713 of the
			 Public Health Service Act (42 U.S.C. 300gg–13) is amended by adding at the end
			 the following:
				
					(d)Conscience
				protections
						(1)In
				generalNo guideline, regulation, or other requirement issued by
				any Federal, State, or local government pursuant to subsection (a)(4), or any
				other provision of the Patient Protection and Affordable Care Act (Public Law
				111–148) or the Health Care and Education Reconciliation Act of 2010 (Public
				Law 111–152), or the amendments made by those Acts, shall—
							(A)require any
				individual or entity to offer, provide, or purchase health insurance coverage
				for a contraceptive or sterilization service, or related education or
				counseling, to which that individual or entity is opposed on the basis of
				religious belief or moral conviction;
							(B)require any
				individual or entity that is opposed on the basis of religious belief or moral
				conviction to providing health insurance coverage of a contraceptive or
				sterilization service to engage in government-mandated speech regarding such a
				service; or
							(C)prohibit any
				group health plan or health insurance issuer from offering or providing
				individual or group health insurance coverage that excludes coverage for a
				contraceptive or sterilization service, or related education or counseling,
				which the individual or entity purchasing the plan or coverage opposes on the
				basis of religious belief or moral conviction.
							(2)Rule of
				constructionNothing in the Patient Protection and Affordable
				Care Act (Public Law 111–148) or the Health Care and Education Reconciliation
				Act of 2010 (Public Law 111–152), or the amendments made by those Acts, and no
				regulations, guidelines, or other requirement issued under such Acts (or
				amendments) shall be construed to authorize the imposition of a fine, penalty,
				or other sanction, or to otherwise disadvantage any individual or entity on the
				basis of a religiously based or morally based decision not to offer, provide,
				or purchase health insurance coverage for a contraceptive or sterilization
				service, or to engage in government mandated speech regarding such
				services.
						(3)Private right
				of actionThe protections of conscience contained in this
				subsection constitute the protection of individual rights and create a private
				cause of action for those individuals or entities protected. Any such
				individual or entity may assert a violation of this subsection as a claim or
				defense in a judicial proceeding.
						(4)Remedies
							(A)Federal
				jurisdictionThe Federal
				courts shall have jurisdiction to prevent and redress actual or threatened
				violations of this subsection by granting all forms of legal or equitable
				relief, including, but not limited to, injunctive relief, declaratory relief,
				damages, costs, and attorney fees.
							(B)Initiating
				partyAn action under this
				subsection may be instituted by the Attorney General of the United States, or
				by any person or entity having standing to complain of a threatened or actual
				violation of this subsection, including, but not limited to, any actual or
				prospective plan sponsor, issuer, or other entity offering a plan, any actual
				or prospective purchaser or beneficiary of a plan, and any individual or
				institutional health care provider.
							(C)Interim
				reliefPending final
				determination of any action under this subsection, the court may at any time
				enter such restraining order or prohibitions, or take such other actions, as it
				deems necessary.
							(5)AdministrationThe Office for Civil Rights of the
				Department of Health and Human Services is designated to receive complaints of
				discrimination based on this subsection and coordinate the investigation of
				such complaints.
						(6)DefinitionFor
				purposes of this subsection, the term entity includes a group
				health plan, a health insurance issuer offering group or individual health
				insurance coverage, and an employer or other sponsor of such plan or
				coverage.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 if included in the enactment of Public Law 111–148.
			
